Case 1:19-cv-04650-AJN-SN Document 105-40 Filed 03/02/21 Page 1 of 3




                        EXHIBIT 41
                Case 1:19-cv-04650-AJN-SN Document 105-40 Filed 03/02/21 Page 2 of 3

                 Stephen Gallant [sgallant ostarbucks.corn]
                 9/1S/201S 4:40:39 aM
                 Kate McShane [kmcshaneostarbucks.corn]
                 Margaret Kis [mkisostarbucks.corn]; Rami Kranz [rkranzostarbucks.corn]; Jill Shwiner [jillvptermitro aol.corn]
                 IMPORTANT!!!! Fwd: 14 w23rd ff 13539 8 744|«
                 smime. p7s


   Kate
   Please see below email from out pest control vendor.
   Per email store 413539 used pest control bomb last night. These should not be used by our partners and the
   store should take additional measures this morning prior to opening
   Also store 47446 used "no pest strips" above food service areas. These should be removed and the areas
   c]caned prior to opening

   As always if these stores are having continuing or escalating issues with pest, they should call into the FCC and
   we can dispatch the appropriate vendor and the FSM %]LL work with Rami Kranz to assist the stores

   Stephen Gallant
   sr. facilities manager / NYC
   781-608-2362




           From: < i]]av termite mao].com>
           Bate: September 15, 2016 at ] 2:02:45 AM EDT
           To: Margaret Kis <mki st. starbtIcks. corn>
           Cc: <s «a]]antgstarbucks.com>
           Subject: Re: 14 w23rd 0 13539 4 / 4 4 6
           Reply-To: <'i]lay termite r1ao].com>

           Hi Margaret,
           I just got a call from Paul, he was about to service store 13539 and noticed they were locking up
           so he waited for them to leave. He then entered store and he walked into a faceful of two bug
           bombs the store had just set off. The store had no warning signs posted k also did not cover any
           surfaces so everything including food utensils/equipment should be washed down and any food
           products/condiments should be disposed of.

           I'm also attaching pic from last night's service at 7446 where store has dichlorvos (No Pest Strip)
           right about food service area.

           You' ve always been diligent in helping to get ssues resolved so your assistance in getting the the
           word out to stores about restricting use of these products is greatly appreciated.


           3i]] Shwiner
           AVP Termite k Pest Control of NY
           W 718-967-9800




Confidential                                                                                                                DEF0017223
                Case 1:19-cv-04650-AJN-SN Document 105-40 Filed 03/02/21 Page 3 of 3

           C 732-740-1037


           Wednesday, l0 August 2016, 08:07AM -04:00 from Margaret Kis mki s(dlstarbucks.com:




           Thank you Jlill, l an> copying the FSMs and our IFM, Stephen. He will pass this on to the DM's so they can
           communicate to the stores .




           Prom: illav termite aol.com Imailto: illav termite aol.com]
           Sent: Wednesday,August 10, 2016 8:06 AM
           To: Margaret Kis
           Subject: Missing Pest control devices




           Hi Margaret,

           It is being reported by my technicians that some stores are either relocating or removing our pest
           control devices (snap traps, multicatch rodent traps, monitors, fly fruit traps). Where possible,
           we label the devices with "do not touch" stickers and its printed on workorders not to disturb the
           devices. Devices that are placed out of reach, so they' re not disturbed during cleaning and/or
           when placed in secluded areas, are still found moved or missing. Any missing devices are noted
           on workorders at time of service.

           We also note on workersorders when we find dichlorvos strips (No Pest Strips) as they are not
           labled for use in food establishments. These are mostlyfound in FOH under counters hanging
           from pipes or on floor, on top of high cabinets near vents, one was recently found inside a
           pastrycase.

           Please let me know if you any questions.




Confidential                                                                                                            DEF0017224
